 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KEVIN CURLEY,                                       No. 2:18-cv-0318 TLN CKD P
12                         Plaintiff,
13               v.                                       ORDER
14    D. BAUGHMAN, et al.,
15                         Defendants.
16

17             Plaintiff has filed a motion for extension of time to file an amended complaint. Good

18   cause appearing, IT IS HEREBY ORDERED that:

19             1. The court’s September 12, 2018 findings and recommendations are vacated;

20             2. Plaintiff’s motion for an extension of time is granted;

21             3. Plaintiff is granted thirty days from the date of this order in which to file an amended

22   complaint. Failure to file comply with this order will result in a recommendation that this action

23   be dismissed without prejudice; and

24             4. Plaintiff’s motion for extension of time to file objections (ECF 13) is hereby moot.

25   Dated: October 5, 2018
                                                        _____________________________________
26
                                                        CAROLYN K. DELANEY
27                                                      UNITED STATES MAGISTRATE JUDGE
     curl0318.36(2)
28
